Gamble, Judge,
delivered the opinion of the court.
The petition filed by the husband for a divorce from his wife, states as the ground of the divorce, that she, on the 20th of October, 1850, left the plaintiff without any cause whatever on his part; 11 that said Rebecca has been absent from him for more than two years.” Judgment having been given for the plaintiff, the case is brought to this court by appeal, and we examine the petition, to see whether it will support the judgment.
1. When absence of either party is charged by the other, as the ground of divorce,'it must be such as the statute makes a cause of divorce. The words of the act are, u when either party has absented himself or herself, without a reasonable cause, for the space of two years.” It is not alleged in the petition, that the absence was without a reasonable cause. It is true that it is alleged that the wife left the plaintiff on the 20th October, 1850, without any cause whatever, but the continued absence for two years is not connected with this departure, nor is it alleged that the continuance of the absence was without a reasonable cause.
Because the petition is insufficient to support the judgment, the judgment is, with the concurrence of the other judges, reversed, and the cause remanded.